                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:17-CV-261-MR-DCK

 AMANDA SHARPE,                                           )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )   ORDER
                                                          )
 ALLERGY PARTNERS, P.A. and                               )
 DAVID A. BROWN,                                          )
                                                          )
                 Defendants.                              )
                                                          )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 28) filed by Brian Leighton Kinsley, concerning Jason T.

Brown on June 17, 2019. Jason T. Brown seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 28) is GRANTED. Jason T. Brown

is hereby admitted pro hac vice to represent Plaintiff.

          SO ORDERED.

                                     Signed: June 17, 2019
